DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is in response to the Amendment filed on the date: August 1, 2022.
Claims 1-29 are currently pending.  Claims 9, 22 and 28-29 have been amended.  No claims have been cancelled or are new.

Response to Arguments
Claim Objections
Applicant’s arguments, see REMARKS page 7, with respect to the objection of claims 28 and 29 have been fully considered and are persuasive.  The objection of claims 28 and 29 has been withdrawn. 

The §112 Rejections
Applicant’s arguments, see REMARKS page 7, with respect to the rejection of claims 9 and 22 have been fully considered and are persuasive.  The rejection of claims 9 and 22 has been withdrawn. 

The Prior Art Rejections
The applicant has made arguments that the prior art Knezevic fails to teach all of the claim limitations of independent claims 1, 14 and 29, see REMARKS pages 7-11.  The examiner respectfully disagrees with the applicant’s arguments.  The examiner believes that Knezevic teaches the claim limitations of claims 1, 14 and 29 as currently presented.  Knezevic teaches, see claim element matching in the rejection below, determining the angle of a rotor (no difference between the angle of Knezevic and mechanical angle as claimed) using sine and cosine signals.  Harmonic compensation is applied to the sine and cosine signals to remove harmonics within the sine and cosine signals with possible angles being 0-360 degrees (the possible positions the rotor can be in).  Results of the compensated sine and cosine signals are analyzed.  The determined angle of the position of the rotor is selected with the compensated sine and cosine signals.  Thus, with the claims as currently presented and with the examiner’s interpretation of the claims, Knezevic teaches the claim limitations of claims 1, 14 and 29.
With the argument made by the examiner above, the rejection of independent claims 1, 14 and 29 are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-11, 13-14, 16-19, 21-24, 26-29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knezevic et al. 2022/0140759 (called Knezevic hereinafter and US equivalent to DE102019115787B3 disclosed by the applicant).

Regarding independent claim 1, Knezevic teaches a method, comprising: 
determining a mechanical angle of a target from sine and cosine signals generated by sensing elements (para [0005, 0031 and 0101]; determining the mechanical angle of the rotor using magnetoresistive sensors); 
applying harmonic compensation on the sine and cosine signals for possible mechanical angles (para [0092-0095]; harmonics are filtered out); 
analyzing results of the applied harmonic compensation (para [0095-0097]; the results of the harmonic filtering are reviewed); and 
selecting one of the mechanical angles for harmonic compensation of the sine and cosine signals based on the results of the applied harmonic compensation (para [0095-0101]; the result of the harmonic filtering results in a base sine and cosine that has one fundamental oscillation).

Regarding claim 3, Knezevic teaches the method according to claim 1, and further teaches wherein the sensing elements comprise magnetic sensing elements (para [0030-0033]; magnetoresistive sensors).

Regarding claim 4, Knezevic teaches the method according to claim 2, but fails to teach wherein the sine and cosine signals are generated by a transmit coil and at least two receiving coils.
	However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sine and cosine signals to be generated by a transmit coil and at least two receiving coils.  Since, Knezevic teaches outputting a sine and a cosine value from the magnetoresistive sensors (see Figure 1 and paragraph [0074]).  Thus, one skilled in the art would be able to construct a sensor system that uses a transmit coil and at least two receiving coils to produce the sine and cosine signal.

Regarding claim 5, Knezevic teaches the method according to claim 1, and further teaches wherein analyzing the results includes using a cost function (para [0096-0097]).

Regarding claim 6, Knezevic teaches the method according to claim 5, and further teaches wherein selecting one of the mechanical angles comprises selecting the mechanical angle with the lowest value from the cost function (para [0034-0035 and 0096-0097]).

Regarding claim 8, Knezevic teaches the method according to claim 1, and further teaches wherein the harmonic compensation for the mechanical angles is stored (para [0044; 0095-0097]; harmonic filtering is stored for efficient processing).

Regarding claim 9, Knezevic teaches the method according to claim 1, and further teaches further including determining the harmonic compensation information over at least one mechanical revolution of the target at constant speed and/or using an absolute angle reference (para [0038-0039 and 0095-0097]; harmonic compensation for the signal uses a reference based on their calculations and potential for variable properties of the sensor used).

Regarding claim 10, Knezevic teaches the method according to claim 1, and further teaches wherein the sensing elements comprise part of a multi-pole angle sensor IC package (Fig. 3; para [0071-0072]).

Regarding claim 11, Knezevic teaches the method according to claim 10, and further teaches wherein the sensor IC package comprises an inductive eddy current angle sensor (para [0033]; eddy current sensor).

Regarding claim 13, Knezevic teaches the method according to claim 1, and further teaches wherein the results of the applied harmonic compensation include amplitudes of undesired harmonic components (para [0040 and 0095-0097]).

Regarding independent claim 14, Knezevic teaches, in Figures 2-4, a system (Fig. 3), comprising: 
an integrated circuit (IC) package (IC package of control unit 14) including circuitry to: 
receive sine and cosine signals (para [0074]; P1 and P2) from sensing elements (para [0030-0032], magnetoresistive sensors); 
apply harmonic compensation on the sine and cosine signals (para [0092-0095]; harmonics are filtered out) for possible mechanical angles of a target (para [0005 and 0101]; determining the mechanical angle of the rotor); 
analyze results of the applied harmonic compensation (para [0095-0097]; the results of the harmonic filtering are reviewed); and 
select one of the mechanical angles for harmonic compensation of the sine and cosine signals based on the results of the applied harmonic compensation (para [0095-0101]; the result of the harmonic filtering results in a base sine and cosine that has one fundamental oscillation).

Regarding claim 16, Knezevic teaches the system according to claim 14, and further teaches wherein the sensing elements comprise magnetic field sensing elements (para [0030-0033]; magnetoresistive sensors).

Regarding claim 17, Knezevic teaches the system according to claim 15, but fails to teach wherein the sine and cosine signals are generated by a transmit coil and at least two receiving coils.
However, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sine and cosine signals to be generated by a transmit coil and at least two receiving coils.  Since, Knezevic teaches outputting a sine and a cosine value from the magnetoresistive sensors (see Figure 1 and paragraph [0074]).  Thus, one skilled in the art would be able to construct a sensor system that uses a transmit coil and at least two receiving coils to produce the sine and cosine signal.

Regarding claim 18, Knezevic teaches the system according to claim 14, and further teaches wherein the results are analyzed using a cost function (para [0096-0097]).

Regarding claim 19, Knezevic teaches the system according to claim 18, and further teaches wherein one of the mechanical angles is selected based on a lowest value from the cost function (para [0034-0035 and 0096-0097]).

Regarding claim 21, Knezevic teaches the system according to claim 14, and further teaches wherein the harmonic compensation for the mechanical angles is stored (para [0044; 0095-0097]; harmonic filtering is stored for efficient processing).

Regarding claim 22, Knezevic teaches the system according to claim 14, and further teaches wherein the harmonic compensation information is determined over at least one mechanical revolution of the target at constant speed and/or using an absolute angle reference (para [0038-0039 and 0095-0097]; harmonic compensation for the signal uses a reference based on their calculations and potential for variable properties of the sensor used).

Regarding claim 23, Knezevic teaches the system according to claim 14, and further teaches wherein the sensing elements comprise part of a multi-pole angle sensor IC package (Fig. 3; para [0071-0072]).

Regarding claim 24, Knezevic teaches the system according to claim 23, and further teaches wherein the sensor IC package comprises an inductive eddy current angle sensor (para [0033]; eddy current sensor).

Regarding claim 26, Knezevic teaches the system according to claim 14, wherein the results of the applied harmonic compensation include amplitudes of undesired harmonic components (para [0040 and 0095-0097]).

Regarding claim 27, Knezevic teaches the system according to claim 14, and further teaches further including a sensor IC package (Fig. 2; rotor position sensor 15) containing the sensing elements, wherein the sensor IC package is coupled to the IC package (Fig. 2; sensor 15 coupled to IC package of control unit 14).

Regarding claim 28, Knezevic teaches the system according to claim 27, and further teaches wherein the IC package comprises an engine control unit (Figs. 1-3; para [0059-0060]; control unit 14).

Regarding independent claim 29, Knezevic teaches, in Figures 2-4, a system (Fig. 3), comprising: 
means for receiving sine and cosine signals (para [0074 and 0076]; P1 and P2 are sent to the control unit 14) from sensing elements (para [0030-0032], magnetoresistive sensors); and 
means for processing the sine and cosine signals (para [0076]; control unit 14 processes the sine and cosine signals) including: 
applying harmonic compensation on the sine and cosine signals (para [0092-0095]; harmonics are filtered out) for possible mechanical angles of a target (para [0005 and 0101]; determining the mechanical angle of the rotor); 
analyzing results of the applied harmonic compensation (para [0095-0097]; the results of the harmonic filtering are reviewed); and 
selecting one of the mechanical angles for harmonic compensation of the sine and cosine signals based on the results of the applied harmonic compensation (para [0095-0101]; the result of the harmonic filtering results in a base sine and cosine that has one fundamental oscillation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic in view of Vaysse et al. 2014/0139217 (called Vaysse hereinafter and previously cited).

Regarding claim 2, Knezevic teaches the method according to claim 1, but fails to teach wherein the sensing elements comprise inductive sensing elements.
Vaysse teaches wherein the sensing elements comprise inductive sensing elements (Fig. 1; par a [0028], inductive position sensor 100 with plurality of coils 103).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knezevic with the inductive position sensors as described by Vaysse for the purpose of using a known type of position sensors to sense the position of a target object.

Regarding claim 15, Knezevic teaches the system according to claim 14, but fails to teach wherein the sensing elements comprise inductive sensing elements.
Vaysse teaches wherein the sensing elements comprise inductive sensing elements (Fig. 1; par a [0028], inductive position sensor 100 with plurality of coils 103).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knezevic with the inductive position sensors as described by Vaysse for the purpose of using a known type of position sensors to sense the position of a target object.

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knezevic in view of Budde 2016/0372971 (previously cited).

Regarding claim 7, Knezevic teaches the method according to claim 1, but fails to teach wherein applying the harmonic compensation on the sine and cosine signals includes performing a Fourier transform.
Budde teaches wherein applying the harmonic compensation on the sine and cosine signals includes performing a Fourier transform (para [0032]; identifying harmonics in a signal uses a Fourier transform operation for harmonic compensation).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knezevic with the harmonic compensation using Fourier transform operation as described by Budde for the purpose of determining harmonics within a signal that is to have harmonic compensation performed on.

Regarding claim 20, Knezevic teaches the system according to claim 14, but fails to teach wherein applying the harmonic compensation on the sine and cosine signals includes performing a Fourier transform.
Budde teaches wherein applying the harmonic compensation on the sine and cosine signals includes performing a Fourier transform (para [0032]; identifying harmonics in a signal uses a Fourier transform operation for harmonic compensation).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Knezevic with the harmonic compensation using Fourier transform operation as described by Budde for the purpose

Allowable Subject Matter
Claims 12 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 12 and 25, these claims were indicated as allowable subject matter in the previous Office Action mailed on July 15, 2022.
	




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Collier-Hallman discloses “Transient compensation voltage estimation for feedforward sinusoidal brushless motor control” (see 2004/0095089)
Kim discloses “Device and method of estimating rotor angle in motor” (see 2018/0052009)
Secrest et al. discloses” Elimination of fundamental harmonic position measurement errors in a vector-based position sensing system” (see 2019/0031046)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2858                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858